Citation Nr: 1106902	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar disc disease.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected lumbar disc 
disease, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to March 
1974.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2005 rating decision in which the RO granted service 
connection and assigned an initial 10 percent rating for lumbar 
disc disease, effective August 4, 2003.  In July 2005, the 
Veteran filed a notice of disagreement (NOD) with the initial 
rating assigned.  A statement of the case (SOC) was issued in 
August 2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in September 
2006.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
submitted additional medical evidence pertinent to the claim on 
appeal, along with a waiver of his right to have this evidence 
initially considered by the RO.  The Board accepted this evidence 
for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for lumbar 
disc disease, the Board has characterized the claim on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

The claims file reflects that the Veteran was previously 
represented by the Georgia Department of Veterans Services.  
However, in his July 2005 NOD, the Veteran revoked his power of 
attorney with the Georgia Department of Veterans Services and 
indicated that he would represent himself.  The Board recognizes 
this change.

In September 2008, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the AMC 
continued to deny the claim (as reflected in a August 2010 
supplemental SOC (SSOC)) and returned this matter to the Board 
for further consideration.

In an August 2010 rating decision, the RO granted the Veteran 
service connection for right and left lower extremity 
radiculopathy and assigned a 20 percent rating to each 
disability, effective March 17, 2010.  The Veteran has not 
initiated an appeal of this decision.

The Board's decision addressing the claim for a higher initial 
rating for lumbosacral disc disease is set forth below.  The 
claim for a TDIU is addressed in the remand following the order; 
that matter is being remanded to the RO, via the AMC.  VA will 
notify the appellant when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in his 
September 2006 substantive appeal, the Veteran stated that he was 
unable to work or acquire any type of job due to his pain, 
irritability, and depression.  He added that the constant pain 
and discomfort had created a significant loss of patience and hot 
temper.  The Board finds that these statements appear to raise an 
informal claim of entitlement to service connection for 
depression.  As there is no indication that this claim has yet 
been addressed by the RO, this matter is not properly before the 
Board; hence, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Under the criteria in effect from the August 4, 2003, 
effective date of the grant of service connection, through 
September 25, 2003, the Veteran's lumbar disc disease was 
manifested by limitation of motion of the lumbar spine and 
complaints of pain, but no was no evidence of incapacitating 
episodes or neurological diagnoses.

2.  Under the criteria in effect since September 26, 2003, the 
Veteran's lumbar disc disease has been manifested by flexion 
limited to 50 degrees, and muscle spasm and back pain that 
manifests in an antalgic gait.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent, 
for the period prior to September 25, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5292, 5293 (as in effect prior to September 26, 
2003).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher rating for lumbar disc 
disease, from September 26, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3 4.7, 4.71, 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (for revised DCs 5235-5243) and Formula 
for Rating Intervertebral Disc Disease (IVDS) (as in effect since 
September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, in an August 2003 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The May 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance of 
the August 2003 letter.  

Post rating, a July 2008 letter provided the Veteran with general 
information pertaining to VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
letter also contained the rating criteria used to evaluate his 
disability.  After issuance of the July 2008 letter, and 
opportunity for the Veteran to respond, the August 2010 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records and the reports of March 2005 and March 2010 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's August 2008 Board 
hearing, along with various written statements provided by the 
Veteran.  The Board also finds that no additional RO action to 
further develop the record on the claim for higher rating for 
lumbar disc disease is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

As noted, in May 2005, the RO granted service connection and 
assigned an initial 10 percent rating for lumbar disc disease, 
effective August 4, 2003, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The Veteran appealed initial rating 
assigned.

The Board notes that effective September 26, 2003 (during the 
pendency of this claim), disabilities of the spine are rated 
under a General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider the 
revised criteria for the period beginning on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, as the RO has considered both the former and 
revised applicable criteria in evaluating the Veteran's lumbar 
disc disease, and furnished him notice of the revised criteria in 
the August 2006 SOC.  Therefore, there is no due process bar to 
the Board also considering the former and revised criteria, as 
applicable.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.	 Perioid prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5292 provided a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a maximum 40 
percent rating for severe limitation of motion.  38 C.F.R. § 
4.71a.

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

[Parenthetically, the Board notes that, as a point of reference, 
standard or normal ranges of thoracolumbar spine motion are as 
follows: forward flexion, from 0 to 90 degrees; extension, from 0 
to 30 degrees; right and left lateral flexion, each, from 0 to 30 
degrees; and right and left lateral rotation, each, from 0 to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  See 38 
C.F.R. § 4.71a, Plate V (2010)].

Considering the pertinent evidence in light of the above, the 
Board finds that, for the period prior to September 26, 2003, 
that an initial rating in excess of 10 percent for the Veteran's 
lumbar disc disease is not warranted.

Private records dated from January 1999 to September 2003 show 
that the Veteran underwent treatment with a chiropractor for back 
pain, including in the low back.  It was noted that the Veteran 
had restricted range of motion.  The Veteran's chiropractor found 
that there was nerve pressure in the thoracic spine and disc 
compression at L5-S1.  The Veteran was recommended to receive 
full spine treatments for twelve weeks and conduct active 
stretching and range of motion exercise at home.

As the above-cited evidence indicates, for the period prior to 
September 26, 2003, there was no evidence that the Veteran's 
lumbar spine was characterized by moderate limitation of motion.  
While some limited range of motion was noted in the Veteran's 
records during this time period, there is no indication of how 
much limitation existed, and there is no other evidence to 
suggest that the Veteran manifested overall moderate limitation 
of motion of his lumbar spine at this time.  On the basis of 
these findings, the Veteran's limitation of motion during this 
period cannot  be characterized as more than slight under DC 
5292, and hence, provides no basis for any higher rating.

This is so even when considering the Veteran's functional loss 
due to pain.  In this regard, the Board notes that, although the 
records suggest that the Veteran experienced near-constant pain 
in his back, there is no evidence that this pain resulted in 
functional impairment equivalent to moderate limitation of 
motion.  As such, the Board finds that the Veteran's pain 
associated with motion is not shown to be so disabling as to 
warrant a higher rating under former Diagnostic Code 5292.  The 
Board also observes that, for the time period in question, there 
is no medical comment as to any other DeLuca factors such as 
fatigability, and incoordination.  In short, these factors 
provide no basis for assignment of any higher rating.

The Board also finds that a higher initial rating for the period 
under consideration is not warranted under the criteria of former 
Diagnostic Code 5293, for rating  IVDS.  Under these criteria, in 
effect prior to September 26, 2003, IVDS is to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.

Incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warrants a 
10 percent rating.  Incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months warrants a 20 percent rating.  Incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months warrants a 40 percent 
rating.  Incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrants a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 26, 2003).

Note 1 indicates that an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from IVDS 
that are present constantly, or nearly so.  Id.

Note 2 indicates that, when evaluating on the basis of chronic 
manifestations, the rater is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under these criteria, the Board finds that a higher initial 
rating is not warranted.  Specifically, there is no evidence that 
the Veteran experienced any incapacitating episodes prior to 
September 26, 2003.  Furthermore, the Veteran was rated only for 
his orthopedic lumbar spine impairment during this time period, 
and there is no evidence that he had any associated neurological 
impairment prior to September 26, 2003.

Alternatively, the Board also has considered rating the 
disability, by analogy, under the provisions of former Diagnostic 
Code 5295, for lumbosacral strain (primarily given the recent 
designation of revised Diagnostic Code 5237, for rating 
lumbosacral strain under the revised criteria).  Former 
Diagnostic Code 5295 authorized ratings of 10, 20 and 40 percent, 
depending on the presence, extent and severity of the symptoms 
shown.  However, under Diagnostic Code 5292, characteristic pain 
on motion warrants only a 10 percent rating under Diagnostic Code 
5295.  Significantly, there are none of the findings that would 
warrant at least the next higher 20 percent rating under that 
diagnostic code, such as muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilateral, in standing 
position.

The Board also finds that no higher rating is assignable pursuant 
to other potentially applicable rating criteria in effect prior 
to September 26, 2003.  
Under the former criteria, ratings greater than 10 percent are 
available for residuals of a fractured vertebrae, ankylosis of 
the dorsal spine, and ankylosis of the lumbar spine.  However, as 
the medical evidence does not demonstrate that the Veteran's 
service connected disability involved any of the above, there is 
no basis for evaluation of the disability under former DCs 5285, 
5288, or 5289, respectively.  

B.  Period since September 26, 2003

As indicated above, effective September 26, 2003, the criteria 
for rating all spine disabilities are set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 10 percent rating is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 percent 
is assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
rating is assignable where forward flexion of the thoracolumbar 
spine is 30 degrees or less, or there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is assignable for unfavorable 
ankylosis of the entire spine.  These criteria are applied with 
and without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for DCs 5235-5243 (as in effect since September 
26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Considering the pertinent evidence in light of the applicable 
criteria in effect since September 26, 2003, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that a 
rating of 20 percent is warranted for the Veteran's service-
connected lumbar disc disease.

A December 2003 VA outpatient record shows that the Veteran 
complained of low back pain and could flex to 50 degrees.  
Extension was to 20 degrees.  There was no motor sensory deficit 
in the extremities.

A December 2004 VA report of an MRI shows that the Veteran had 
L5-S1 right paramedian disc protrusion, with annular tear, and 
disc osteophyte complexes, more prominent at L3-4 than L4-5.

A December 2004 VA treatment record shows that the Veteran 
complained of chronic low back pain that was getting worse.  He 
had been experiencing bilateral radicular pain off and on for six 
months.  Neurological examination was normal.

In March 2005, the Veteran underwent VA examination.  He then 
complained of constant and chronic low back pain.  He got regular 
chiropractic treatments and sometimes wore a brace.  He denied a 
history of flare-ups and rated his pain as a 10/10 constantly.  
Pain radiated down both legs with any activity.  He could not 
walk more than 10 or 15 minutes but did not use any kind of 
assistive device.  During the examination, the Veteran moved 
briskly and freely without any objective evidence of disability.  
He stood erect over a lower pelvis.  He had significant muscle 
spasms of the paraspinal musculature in the lumbar spine area.  
Range of motion was to 90 degrees of flexion and 20 degrees of 
extension with pain at 20 degrees.  Repetitive range of motion 
caused an increase in pain but not decrease in range of motion or 
any other functional disability.  Left and right lateral flexion 
was to 30 degrees.  Pain increased with repetitive motion with no 
increase in disability.  Right and left rotation was to 30 
degrees with no evidence of difficulty.  Neurologic examination 
revealed intact light touch and pinpoint discrimination to both 
lower extremities.  The diagnosis was low back pain with diffuse 
lumbar disc disease.

An April 2005 VA outpatient treatment record shows that the 
Veteran complained of bilateral leg numbness.  On examination, 
his gait was normal, and his sensory was intact.  The assessment 
was chronic back pain and leg numbness.

An April 2006 private chiropractic report shows that the Veteran 
complained of low back pain and indicated that his gait was 
staggering.  The chiropractor indicated that the Veteran's gait 
was antalgic due to the pain in his lower back.

An April 2006 VA treatment record shows that the Veteran had 
muscle spasm in his lower back.

A November 2007 VA outpatient treatment record shows that the 
Veteran complained of chronic low back pain.  He indicated that 
pain radiated down his bilateral legs, and he felt shooting pain 
with numbness.  He had no history of bowel or bladder problems.  
On examination, there was no muscle spasm.  

In August 2008, the Veteran testified before the undersigned at 
the RO.  He described stiffness and tightness in his entire back.  
If he did any kind of walking, his back became painful.  He 
described his constant pain as 8/10.  The Veteran stated that his 
stiffness and pain was a lot worse than the limited motion 
revealed.

In March 2010, the Veteran underwent VA neurological examination.  
He then described bilateral sacroiliac area pain as well as pain 
in the right mid to upper back.  The pain did radiate from the 
low back laterally down both lower extremities.  On the right 
side, it radiated down to the level of the knee.  On the left 
side, it radiated to the foot.  Following examination, the 
neurological assessment was lumbar radiculopathies, bilaterally, 
without fixed neurological deficits.  The examiner described 
these radiculopathies as moderate.

In March 2010, the Veteran underwent VA orthopedic examination.  
The examination report indicates that his claims file was 
reviewed.  He described constant pain that was 8/10 that was 
worse with any sort of activity.  At times, his ability to walk 
was affected.  There had been no incapacitating episodes in the 
past 12 months.  The Veteran denied flare-ups.  He did not use 
any assistive devices.  On examination, flexion was to 75 
degrees, extension was to 15 degrees, bilateral lateral flexion 
was to 22 degrees, and bilateral rotation was to 55 degrees.  All 
movements were with pain throughout the ranges of motion.  
However, motion was not additionally limited by repetitive use.  
There was no lumbar spasm on examination.  The diagnosis was 
degenerative joint disease of the lumbar spine.  There was no 
ankylosis of the spine.

In a July 2010 addendum, the physician that conducted the 
Veteran's March 2010 neurological examination indicated that he 
had completed a review of the claims file, and there were no 
changes to be made to the previous report.

First, the Board finds that, pursuant to the General Rating 
Formula, the Veteran's lumbosacral disc disease warrants a 20 
percent rating.  Specifically, at least one treatment record 
dated since September 26, 2003, shows that the Veteran's forward 
flexion was limited to 50 degrees.  Furthermore, numerous medical 
reports show that the Veteran demonstrated muscle spasm in his 
lumbar spine.  Significantly, in an April 2006 report, the 
Veteran's private chiropractor indicated that the Veteran had an 
antalgic gait due to his low back pain, and a VA record dated 
that same month shows that muscle spasm was found on examination.  
The Veteran reported during his March 2010 VA orthopedic 
examination that his ability to walk was sometimes affected.  
While he demonstrated a normal gait at this time, other records 
show an abnormal gait and muscle spasm.  Based on the totality of 
the evidence, and resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that the criteria for a 20 percent 
rating under the General Rating Formula are met from September 
26, 2003.

The Board also find, however, that at no time since that date 
have the criteria for a rating in excess of 20 percent been met.  
None of the evidence shows that the Veteran's forward flexion has 
been limited to 30 degrees or less, even when taking into account 
functional loss due to pain and other factors addressed in 
sections 4.40 and 4.45 and DeLuca.  While the Veteran has 
indicated, on numerous occasions, that he has constant pain 
throughout range of motion, the objective evidence does not 
support a finding that such pain causes functional impairment 
equivalent to limitation of flexion to 30 degrees or less.  In 
addition, the Veteran has denied that he experiences flare-ups of 
his back disability.  Finally, there is absolutely no evidence of 
ankylosis.  Therefore, the criteria for the next higher, 40 
percent rating under the General Rating Formula are not met.

The Board also notes that, under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbar disc 
disease.  Here, the Veteran has been awarded service connection 
for radiculopathy of the right and left lower extremities, each 
rated as 10 percent disabling, pursuant to an August 2010 rating 
decision.  The Veteran underwent a full neurological examination 
in March 2010, and there is no evidence of any other neurological 
impairment associated with the Veteran's lumbar disc disease.  
Furthermore, prior to the March 17, 2010, effective date assigned 
to the Veteran's service-connected radiculopathy of the right and 
left lower extremities, there is no evidence of any diagnosed 
neurological impairment.  While the Veteran has complained of 
radiating pain and numbness off and on for a number of years, his 
neurological evaluations were normal until March 17, 2010.  As 
such, the Board finds that the record does not support the 
assignment of separate ratings for any additional neurological 
impairments.

Finally, while the Veteran has been diagnosed with disc disease, 
there is no evidence of any incapacitating episodes, either 
claimed by the Veteran or prescribed by a physician, in any 12-
month period since September 26, 2003.  As such, a higher 
disability rating is not warranted under the Formula for Rating 
IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

C.  Conclusion

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 20 percent but no higher rating for 
lumbar disc disease, since September 26, 2003.  The Board has 
applied the benefit-of-the doubt doctrine in determining that the 
criteria for a 20 percent rating are met from September 26, 2003, 
but finds that the preponderance of the evidence is against 
assignment of an initial rating higher than 10 percent prior to 
September 26, 2003, or any higher rating since September 26, 
2003.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for lumbar disc 
disease, prior to September 26, 2003, is denied.

A 20 percent rating for lumbar disc disease, from September 26, 
2003, is granted, subject to the legal authority governing the 
payment of compensation benefits.




REMAND

In his September 2006 substantive appeal, the Veteran stated that 
he was unable to work or acquire any type of job due to his pain, 
irritability, and depression.  As previously stated in the 
Board's September 2008 remand, the Board finds that this 
statement raises a claim of entitlement to a TDIU due to service-
connected lumbar disc disease.  In that remand, the Board 
referred the issue to the RO for development.  Neither the RO nor 
the AMC initiated any development with regard to this issue.

Given the Veteran's allegations that he is unemployable due, in 
part, to his back disability, the Board finds that the claim for 
a TDIU is essentially a component of the claim for a higher 
rating for the lumbar disc disease.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (holding that where a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for TDIU due to lumbar disc disease, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b).  Under these circumstances, the RO should, after giving 
the Veteran an opportunity to file a formal claim for a TDIU due 
to lumbar disc disease, and completing the other actions noted 
below, adjudicate the matter of the Veteran's entitlement to a 
TDIU, to include on an extra-schedular basis pursuant to 38 
C.F.R. § 4.16(b), in the first instance, to avoid prejudice to 
the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  The RO's letter should inform the Veteran of the 
information and evidence necessary to substantiate his claim for 
a TDIU, and should specify what evidence VA will provide and what 
evidence the Veteran is to provide.  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected lumbar disc disease.

2.  The RO should send to the Veteran and his 
representative a letter request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a TDIU due to lumbar disc 
disease, to include on an extra-schedular 
basis.

The RO should explain how to establishment 
entitlement to a TDIU due to lumbar disc 
disease to include on an extra-schedular 
basis.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After accomplishing all requested action, 
as well as any additional action deemed 
warranted by the VCAA,  the RO should 
readjudicate the claim for a TDIU due to 
lumbar disc disease, to include on an extra-
schedular basis pursuant to  in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered (to include 38 C.F.R. 
§ 4.16(b)), along with clear reasons and 
bases for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


